 



Exhibit 10.4
EMPLOYMENT AGREEMENT
     THIS AGREEMENT is made as of the 23rd day of February, 2007 between ROYAL
BANCSHARES OF PENNSYLVANIA, INC. (“Corporation”), a Pennsylvania business
corporation having a place of business at 732 Montgomery Avenue, Narberth,
Pennsylvania 19072, ROYAL BANK AMERICA (“Bank”) a state chartered bank having a
place of business at 732 Montgomery Avenue, Narberth Pennsylvania 19072, and
John M. Decker (“Executive”), an individual residing at 809 Old Gulph Road, Bryn
Mawr, PA 19010.
WITNESSETH:
     WHEREAS, Corporation, Bank and Executive previously entered into an
employment agreement dated August 20, 2004, for Executive to serve in the
capacity of Senior Vice President of each of Corporation and Bank;
     WHEREAS, as a result of the American Jobs Creation Act, the Corporation and
Bank desire to enter into this amended and restated Agreement; and
     WHEREAS, the Corporation, Bank and Executive have entered into an agreement
dated September 29, 2006 that contains errors concerning a 1.99 salary multiple
and term that Corporation, Bank and Executive desire to correct.
     WHEREAS, Executive desires to accept employment with Corporation and Bank
on the terms and conditions set forth herein.
     AGREEMENT:
     NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

1.   Employment. Corporation and Bank hereby employ Executive and Executive
hereby accepts employment with Corporation and Bank, under the terms and
conditions set forth in this Agreement.   2.   Duties of Employee. Executive
shall perform and discharge well and faithfully such duties as an executive
officer of Corporation and Bank as may be assigned to Executive from time to
time by the Board of Directors of Corporation and Bank. Executive shall be
employed as Executive Vice President Mezzanine/Equity Lending of Corporation and
Bank, and shall hold such other titles as may be given to him from time to time
by the Board of Directors of Corporation and Bank. Executive shall devote his
full time, attention and energies to the business of

 



--------------------------------------------------------------------------------



 



    Corporation and Bank during the Employment Period (as defined in Section 3
of this Agreement); provided, however, that this Section 2 shall not be
construed as preventing Executive from (a) engaging in activities incident or
necessary to personal investments, (b) acting as a member of the Board of
Directors of any other corporation or as a member of the Board of Trustees of
any other organization or (c) being involved in any other activity with the
prior approval of the Board of Directors of Corporation and Bank. Executive
shall not engage in any business or commercial activities, duties or pursuits
which compete with the business or commercial activities of Corporation or Bank,
nor may Executive serve as a director or officer or in any other capacity in a
company which competes with Corporation or Bank.   3.   Term of Agreement.

  (a)   The period of Executive’s employment under this Agreement shall be
deemed to have commenced as of August 18, 2004 and shall continue for a period
of twenty-four (24) full calendar months thereafter (the “Employment Period”).
Commencing on the date of the execution of this Agreement, the term of this
Agreement shall be extended for one day each day until such time as the Board of
Directors of the Corporation or Bank or Executive elects not to extend the term
of the Agreement by giving written notice to the other party in accordance with
Section 3 of this Agreement, in which case the term of this Agreement shall be
fixed and shall end on the second anniversary of the date of such written
notice.     (b)   Notwithstanding anything herein contained to the contrary:
(i) Executive’s employment with the Corporation or Bank may be terminated by the
Corporation or Bank or Executive during the term of this Agreement, subject to
the terms and conditions of this Agreement; (ii) nothing in this Agreement shall
mandate or prohibit a continuation of Employee’s employment following the
expiration of the term of the Agreement upon such terms as the Board and
Executive may mutually agree.     (c)   Notwithstanding the previous provision
of Section 3(a) of this Agreement, this Agreement shall terminate automatically
for Cause (as defined herein) upon written notice from the Board of Directors of
Corporation and Bank to Executive. As used in this Agreement, “Cause” shall mean
any of the following:

  (i)   Executive’s conviction of or plea of guilty or nolo contendere to a
felony a crime of falsehood or a crime involving moral turpitude, or the actual
incarceration of Executive for a period of sixty (60) consecutive days or more;
    (ii)   Executive’s willful failure to follow the good faith lawful
instructions of the Board of Directors of Corporation or Bank with

2



--------------------------------------------------------------------------------



 



      respect to their operations, after written notice from Corporation or Bank
and a failure to cure such violation within ten (10) days of said written
notice, unless it is apparent under the circumstances that Executive is unable
to cure such violation; or     (iii)   Executive’s willful failure to
substantially perform Executive’s duties to Corporation or Bank, other than a
failure resulting from Executive’s incapacity because of physical or mental
illness, as provided in subsection (g) of this Section 3, after written notice
from Corporation or Bank and a failure to cure such violation within ten
(10) days of said written notice, unless it is apparent under the circumstances
that Executive is unable to cure such violation, which failure results in injury
to Corporation or Bank, monetarily or otherwise.     (iv)   Executive’s
intentional violation of the provisions of this Agreement, after written notice
from Corporation or Bank and a failure to cure such violation within ten
(10) days of said written notice, unless it is apparent under the circumstances
that Executive is unable to cure such violation;     (v)   dishonesty of
Executive in the performance of his duties, as reasonably determined by a vote
of seventy-five percent (75%) of the directors of the Board of Directors;    
(vi)   Executive’s removal or prohibition from being an institutional-affiliated
party by a final order of an appropriate federal banking agency pursuant to
Section 9(e) of the Federal Deposit Insurance Act or any applicable Regulatory
Agency.     (vii)   the willful engaging by Executive in misconduct injurious to
the Corporation or Bank after notice from Corporation or Bank, and a failure to
cure such conduct within twenty (20) days;     (viii)   the breach of
Executive’s fiduciary duty to the Corporation or Bank involving personal profit;
    (ix)   the willful violation of (1) any material law, rule or regulation
applicable to Corporation or Bank or (2) any final cease and desist order issued
by an applicable regulatory agency;     (x)   conduct on the part of Executive
that brings public discredit to Corporation or Bank or that is clearly contrary
to the best interests of Corporation or Bank as reasonably determined by a vote
of seventy-five percent (75%) of the directors of the Board of Directors;

3



--------------------------------------------------------------------------------



 



  (xi)   unlawful harassment by Executive against employees, customers, business
associates, contractors or vendors of Corporation or Bank as reasonably
determined by seventy-five percent (75%) of the disinterested members of the
Board of Directors following an investigation of the claims by a third party;  
  (xii)   any act of fraud or misappropriation against the Corporation, the
Bank, or their customers, employees, contractors or business associates;    
(xiii)   intentional misrepresentation of a material fact, or intentional
omission of information necessary to make the information supplied materially
misleading, in application or other information provided by Executive to
Corporation or Bank in connection with Executive’s employment with Corporation
or Bank; or     (xiv)   the existence of any material conflict between the
interests of Corporation or Bank and Executive that is not disclosed in writing
by Executive to Corporation or Bank prior to action and approved in writing by
the Board of Directors, and, after notice from Corporation or Bank, a failure to
cure such conflict within twenty (20) days of said notice.

  (d)   Notwithstanding the foregoing, Executive’s employment under this
Agreement shall not be deemed to have been terminated for “Cause” under this
Section 3(c) above if such termination took place solely as a result of:

  (i)   Questionable judgment on the part of Executive;     (ii)   Any act or
omission believed by Executive, in good faith, to have been in, or not opposed
to, the best interests of Corporation or Bank (or its affiliated companies); or
    (iii)   Any act or omission in respect of which a determination could
properly be made that Executive met the applicable standard of conduct
prescribed for indemnification or reimbursement or payment of expenses under the
Charter or By-laws of Corporation or Bank or the directors’ and officers’
liability insurance of Corporation or Bank, in each case as in effect at the
time of such act or omission.         If this Agreement is terminated for Cause,
all of Executive’s rights under this Agreement shall cease as of the effective
date of such termination.

4



--------------------------------------------------------------------------------



 



  (e)   Notwithstanding the previous provisions of Section 3 of this Agreement,
this Agreement shall terminate automatically upon Executive’s voluntary
termination of employment (other than in accordance with Section 5 of this
Agreement) for Good Reason. The term “Good Reason” shall mean (i) the assignment
of duties and responsibilities inconsistent with Executive’s status as Executive
Vice President of Corporation or Bank, (ii) a reassignment which requires
Executive to move his principal residence, (iii) any removal of Executive from
office or any adverse change in the terms and conditions of Executive’s
employment, except for any termination of Executive’s employment under the
provisions of Section 3 hereof, (iv) any reduction in Executive’s Annual Base
Salary as in effect on the date hereof or as the same may be increased from time
to time, (v) any failure of Corporation and Bank to provide Executive with
benefits at least as favorable as those enjoyed by Executive under any of the
pension, life insurance, medical, health and accident, disability or other
employee plans of Corporation and Bank, or the taking of any action that would
materially reduce any of such benefits unless such reduction is part of a
reduction applicable to all employees. If such termination occurs for Good
Reason, then Corporation and Bank shall pay Executive an amount equal to 1.99
times Executive’s Base Amount as defined in subsection (j) of this Section 3,
and shall be subject to federal, state and local tax withholdings. Such payment
shall be paid to Executive in a lump sum. In addition, for a period of two
(2) years from the date of termination of employment, or until Executive secures
substantially similar benefits through other employment, whichever shall first
occur, Executive shall receive a continuation of all life, disability, medical
insurance and other normal health and welfare benefits in effect with respect to
Executive during the two (2) years prior to his termination of employment, or,
if Corporation and Bank cannot provide such benefits because Executive is no
longer an employee, a dollar amount equal to the cost to Executive of obtaining
such benefits (or substantially similar benefits), not to exceed One Hundred and
Twenty percent (120%) of Bank’s cost to provide such benefits to an employee.
However, in the event the payment described herein, when added to all other
amounts of benefits provided to or on behalf of Executive in connection with
termination of his employment, would result in the imposition of an excise tax
under Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”), such payments shall be retroactively (if necessary) increased to the
extent necessary to cover such excise tax imposition.         At the option of
Executive, exercisable by Executive within ninety (90) days after the occurrence
of the event constituting “Good Reason,” Executive may resign from employment
under this Agreement by a notice in writing (the “Notice of Termination”)
delivered to Corporation and Bank and the provisions of this Section 3(e) hereof
shall thereupon apply.

5



--------------------------------------------------------------------------------



 



  (f)   Executive may file with the Company an election to receive the severance
amount provided for pursuant to Section 3(e) in installments.

  (i)   If Executive elects installment payments then the severance amount
described in Section 3(e) shall be paid in twenty-four (24) equal monthly
installments beginning on the 5th anniversary of the payment date that the
lump-sum severance amount would have been paid.     (ii)   Notwithstanding
anything to the contrary, Executive’s election to receive installment payments
of the severance amount pursuant to this Section 3(f) must be made at least
twelve (12) months prior to Executive’s termination of employment. An election
by Executive made within the twelve (12) month period prior to Executive’s
termination of employment shall be null and void and the severance amount shall
be paid in accordance with Section 3(e).

  (g)   Notwithstanding the previous provisions of Section 3 of this Agreement,
this Agreement shall terminate automatically upon Executive’s Disability and
Executive’s rights under this Agreement shall cease as of the date of such
termination without further compensation due Executive.     (h)  
Notwithstanding the previous provisions of Section 3 of this Agreement, this
Agreement shall terminate automatically upon Executive’s death and Executive’s
rights under this Agreement shall cease as of the date of such termination
without further compensation due Executive.     (i)   Executive agrees that in
the event his employment under this Agreement is terminated, unless
(1) Executive maintains an ownership interest in the Corporation of five percent
(5%) or more, or (2) termination is due to retirement, Executive shall resign as
a director of Corporation and Bank, or any affiliate or subsidiary thereof, if
he is then serving as a director of any of such entities.     (j)   The term
“Base Amount” shall equal the base amount as defined by 26 U.S.C. §280G(b)(3)
which generally includes all compensation for services (excluding directors’
fees, if any) for five years prior to the year during which the Change in
Control occurs divided by five, except that the calculation of the Base Amount
shall not include any compensation resulting from director fees; or the
granting, the vesting or exercise of any stock options.

6



--------------------------------------------------------------------------------



 



4.   Employment Period Compensation.

  (a)   Annual Base Salary. For services performed by Executive under this
Agreement, Corporation and Bank shall pay Executive an Annual Base Salary during
the Employment Period at the rate of $175,000 per year, minus applicable
withholdings and deductions, payable at the same times as salaries are payable
to other executive employees of Corporation or Bank. Corporation and/or Bank
may, from time to time, increase Executive’s Annual Base Salary, and any and all
such increases shall be deemed to constitute amendments to this Section 4(a) to
reflect the increased amounts, effective as of the date established for such
increases by the Board of Directors of Corporation or Bank or any committee of
such Board in the resolutions authorizing such increases.     (b)   Bonus. For
services performed by Executive under this Agreement, Corporation and/or Bank
may, from time to time, pay a bonus or bonuses (including payments made under
Bank Profit Sharing Incentive Plan) to Executive as Corporation and/or Bank, in
their sole discretion, deem appropriate. The payment of any such bonuses shall
not reduce or otherwise affect any other obligation of Corporation and/or Bank
to Executive provided for in this Agreement.     (c)   Vacations. During the
term of this Agreement, Executive shall be entitled to paid annual vacation in
accordance with the policies as established from time to time by the Boards of
Directors of Corporation and Bank. However, Executive shall not be entitled to
receive any additional compensation from Corporation and Bank for Failure to
take a vacation, nor shall Executive be able to accumulate unused vacation time
from one year to the next, except to the extent authorized by the Boards of
Directors of Corporation and Bank.     (d)   Automobile. During the term of this
Agreement, Corporation and Bank shall provide Executive with an automobile or
automobile allowance consistent with the current practice at the date of signing
of this agreement.     (e)   Employee Benefit Plans. During the term of this
Agreement, Executive shall be entitled to participate in or receive the benefits
of any employee benefit plan currently in effect at Corporation and Bank,
subject to the terms of said plan, until such time that the Boards of Directors
of Corporation and Bank authorize a change in such benefits. Corporation and
Bank shall provide Executive with disability coverage. Corporation and Bank
shall not make any changes in such plans or benefits which would adversely
affect Executive’s rights or benefits thereunder, unless such change occurs
pursuant to a program applicable to all executive officers of Corporation and
Bank and does not result in a proportionately greater adverse change in the
rights of or benefits to Executive as compared with any other executive officer
of Corporation and Bank.

7



--------------------------------------------------------------------------------



 



      Nothing paid to Executive under any plan or arrangement presently in
effect or made available in the future shall be deemed to be in lieu of the
salary payable to Executive pursuant to Section 4(a) hereof.     (f)  
Retirement Health Benefits. Provided that Executive’s employment has not been
terminated prior to retirement, Executive shall be entitled to receive medical
insurance benefits comparable to the benefits received by full-time employees of
the bank, commencing with the later of (1) the date of Executive’s retirement,
or (2) the date of Executive’s 60th birthday, and terminating on the earlier of
(1) the date that Executive becomes eligible for Medicaid, or (2) the date of
Executive’s 65th birthday. If Corporation and Bank cannot provide such benefits
because Executive is no longer an employee, Executive shall annually receive a
dollar amount equal to the cost to Executive of obtaining such benefits (or
substantially equal benefits), not to exceed one hundred and twenty percent
(120%) of Bank’s cost to provide such benefits to other employees.     (g)  
Business Expenses. During the term of this Agreement, Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
him, which are properly accounted for, in accordance with the policies and
procedures established by the Board of Directors of Corporation and Bank for
their executive officers. For the purpose of this Agreement, business expenses
shall include dues paid for a country club membership, with said country club
membership reimbursement subject to an annual cap established by the
Compensation Committee.

5.   Termination of Employment Following Change in Control.

  (a)   If a Change in Control (as defined in Section 5(b) of this Agreement)
shall occur and, thereafter, if at any time during the term of this Agreement
there shall be:

  (i)   any involuntary termination of Executive’s employment (other than for
the reasons set forth in Section 3(c) of this Agreement;     (ii)   any
reduction in Executive’s title, responsibilities, including reporting
responsibilities, or authority, including such title, responsibilities or
authority as such may be increased from time to time during the term of this
Agreement;     (iii)   the assignment to Executive of duties inconsistent with
Executive’s office on the date of the Change in Control or as the same may be
increased from time to time after the Change in Control;

8



--------------------------------------------------------------------------------



 



  (iv)   any reassignment of Executive to a location greater than fifty
(50) miles from the location of Executive’s office on the date of the Change in
Control;     (v)   any significant reduction in Executive’s compensation as
provided in Section 4 in effect on the date of the Change in Control or as the
same may be increased from time to time after the Change in Control;     (vi)  
any failure to provide Executive with benefits at least as favorable as those
enjoyed by Executive under any of Corporation or Bank’s retirement or pension,
life insurance, medical, health and accident, disability or other employee plans
in which Executive participated at the time of the Change in Control, or the
taking of any action that would materially reduce any of such benefits in effect
at the time of the Change in Control;     (vii)   any requirement that Executive
travel in performance of his duties on behalf of Corporation or Bank for a
significantly greater period of time during any year than was required of
Executive during the year preceding the year in which the Change in Control
occurred; or     (viii)   any sustained pattern of interruption or disruption of
Executive for matters substantially unrelated to Executive’s discharge of
Executive’s duties on behalf of Corporation and Bank;         then, at the
option of Executive, exercisable by Executive within ninety (90) days of the
Change in Control and occurrence of any of the foregoing events, Executive may
resign from employment with Corporation and Bank (or, if involuntarily
terminated, give notice of intention to collect benefits under this Agreement)
by delivering a notice in writing (the “Notice of Termination”) to Corporation
and Bank and the provisions of Section 6 of this Agreement shall apply. In
addition, notwithstanding the payments to Executive contemplated by Section 6,
if Executive is requested by the Corporation, Bank, or a successor thereto to
remain in the employ of the Corporation, Bank, or a successor to the Corporation
or Bank following the Date of Change of Control, Executive expressly agrees,
subject to the condition set forth below, to remain in the employ of the
Corporation, Bank, or a successor to the Corporation or Bank for not less than
six months following the Date of Change of Control. The Corporation, Bank, or
successor to the Corporation or Bank shall have the right to request Executive
remain in the employ of the Corporation, Bank, or a successor to the Corporation
or Bank for a period of less than six

9



--------------------------------------------------------------------------------



 



      months following the Date of Change of Control. Executive agrees to remain
an employee of the Corporation, Bank or successor to the Corporation or Bank
pursuant to their request conditioned upon Executive being compensated in the
same amount and on the same terms as he was compensated immediately prior to the
Date of Change of Control, including participation in all employee benefit plans
to which he would otherwise be entitled.

  (b)   As used in this Agreement, “Change in Control” shall mean the occurrence
of any of the following:

  (i)   (A) a merger, consolidation or division involving Corporation or Bank,
(B) a sale, exchange, transfer or other disposition of substantially all of the
assets of Corporation or Bank, or (C) a purchase by Corporation or Bank of
substantially all of the assets of another entity, unless (y) such merger,
consolidation, division, sale, exchange, transfer, purchase or disposition is
approved in advance by seventy percent (70%) or more of the members of the Board
of Directors of Corporation or Bank who are not interested in the transaction
and (z) a majority of the members of the Board of Directors of the legal entity
resulting from or existing after any such transaction and the Board of Directors
of such entity’s parent corporation, if any, are former members of the Board of
Directors of Corporation or Bank; or     (ii)   any “person” (as such term is
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934 (the
“Exchange Act”)), other than Corporation or Bank or any “person” who on the date
hereof is a director or officer of Corporation or Bank is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of Corporation or Bank representing twenty-five
percent (25%) or more of the combined voting power of Corporation or Bank’s then
outstanding securities; provided; however, that for the purposes of this
Agreement, a Change-in-Control shall not result from any transfer of ownership,
which would otherwise cause the transferee to be a beneficial owner (as defined
in Rule 13d-3 under the Exchange Act) directly or indirectly through any
contract, arrangement, understanding, relationship or otherwise, to a family
member of Daniel M. Tabas, who is not currently a director or an officer of the
Corporation or the Bank, of securities of the Corporation, which are solely or
jointly owned or titled in the name of Daniel M. Tabas, the estate of Daniel M.
Tabas, or any trust, proxy, power of attorney, pooling arrangement or any other
contract or arrangement or other special purpose entity in which Daniel M. Tabas
either is the grantor,

10



--------------------------------------------------------------------------------



 



      settlor, or he otherwise caused to be formed; or controls the voting
rights or disposition of shares of the Corporation; or     (iii)   during the
period of two (2) consecutive years during the term of Executive’s employment
under this Agreement, individuals who at the beginning of such period constitute
the Board of Directors of Corporation or Bank cease for any reason to constitute
at least a majority thereof, unless the election of each director who was not a
director at the beginning of such period has been approved in advance by
directors representing at least sixty-seven percent (67%) of the directors then
in office who were directors at the beginning of the period; or     (iv)   any
other change in control of Corporation and Bank similar in effect to any of the
foregoing.

6.   Rights in Event of Termination of Employment Following Change in Control.

  (a)   In the event that Executive delivers a Notice of Termination (as defined
in Section 5(a) of this Agreement) to Corporation and Bank, Executive shall be
absolutely entitled to receive the compensation and benefits set forth below:

  (i)   If, at the time of termination of Executive’s employment, a “Change in
Control” (as defined in Section 5(b)(i) of this Agreement) has also occurred,
Corporation or Bank shall pay Executive an amount equal to and no greater than
1.99 times Executive’s Base Amount as defined in subsection (j) of Section 3,
minus applicable taxes and withholdings. Such payment shall be paid in a lump
sum. In addition, for a period of two (2) years from the date of termination of
employment, or until Executive secures substantially similar benefits through
other employment, whichever shall first occur, Executive shall receive a
continuation of all life, disability, medical insurance and other normal health
and welfare benefits in effect with respect to Executive during the two
(2) years prior to his termination of employment, or, if Corporation and Bank
cannot provide such benefits because Executive is no longer an employee, a
dollar amount equal to the cost to Executive of obtaining such benefits (or
substantially similar benefits), not to exceed One Hundred and Twenty percent
(120%) of Bank’s cost to provide such benefits to an employee. However, if the
payment described herein, when added to all other amounts or benefits provided
to or on behalf of Executive in connection with his termination of employment,
would result in the imposition of an excise tax under Code Section 4999, such

11



--------------------------------------------------------------------------------



 



      payments shall be retroactively (if necessary) increased to the extent
necessary to cover such excise tax imposition.

  (b)   Executive may file with the Company an election to receive the severance
amount provided for pursuant to Section 6(a)(i) in installments.

  (i)   If Executive elects installment payments then the severance amount
described in Section 6(a)(i) shall be paid in twenty-four (24) equal monthly
installments beginning on the 5th anniversary of the payment date that the
lump-sum severance amount would have been paid.     (ii)   Notwithstanding
anything to the contrary, Executive’s election to receive installment payments
of the severance amount pursuant to this Section 6(b) must be made at least
twelve (12) months prior to Executive’s termination of employment. An election
by Executive made within the twelve (12) month period prior to Executive’s
termination of employment shall be null and void and the severance amount shall
be paid in accordance with Section 6(a)(i).

7.   Rights in Event of Termination of Employment Absent Change in Control.

  (a)   In the event that Executive’s employment is involuntarily terminated by
Corporation and/or Bank without Cause and no Change in Control shall have
occurred at the date of such termination, Corporation and Bank shall pay
Executive an amount equal to 1.99 times Executive’s Base Amount as defined in
subsection (j) of this Section 3, and shall be subject to federal, state and
local tax withholdings. Such payment shall be paid in a lump sum. In addition,
for a period of two (2) years from the date of termination of employment, or
until Executive secures substantially similar benefits through other employment,
whichever shall first occur, Executive shall receive a continuation of all life,
disability, medical insurance and other normal health and welfare benefits in
effect with respect to Executive during the two (2) years prior to his
termination of employment, or, if Corporation and Bank cannot provide such
benefits because Executive is no longer an employee, a dollar amount equal to
the cost to Executive of obtaining such benefits (or substantially similar
benefits) not to exceed one hundred twenty percent (120%) of Bank’s cost to
provide such benefits to an employee. However, if the payment described herein,
when added to all other amounts or benefits provided to or on behalf of
Executive in connection with his termination of employment, would result in the
imposition of an excise tax under Code Section 4999, such payments shall be
retroactively (if necessary) increased to the extent necessary to cover such
imposition.

12



--------------------------------------------------------------------------------



 



  (b)   Executive may file with the Company an election to receive the severance
amount provided for pursuant to Section 7(a) in installments.

  (i)   If Executive elects installment payments then the severance amount
described in Section 7(a) shall be paid in twenty-four (24) equal monthly
installments beginning on the 5th anniversary of the payment date that the
lump-sum severance amount would have been paid.     (ii)   Notwithstanding
anything to the contrary, Executive’s election to receive installment payments
of the severance amount pursuant to this Section 7(b) must be made at least
twelve (12) months prior to Executive’s termination of employment. An election
by Executive made within the twelve (12) month period prior to Executive’s
termination of employment shall be null and void and the severance amount shall
be paid in accordance with Section 7(a).

8.   Payment to Key Employees. Notwithstanding anything to contrary, if
Executive is a Key Employee of the Corporation or designated as a Key Employee
as such term is defined in Section 409A(a)(2)(B)(i) of the Code, then any
payment under this Agreement to be made as a result of Executive’s termination
of employment shall not be made before the date which is six (6) months after
the date of Executive’s termination of employment with the Corporation and the
Bank.   9.   Covenant Not to Compete.

  (a)   Executive hereby acknowledges and recognizes the highly competitive
nature of the business of Corporation and Bank and accordingly agrees that,
during and for the applicable period set forth in Section 9(c) hereof; Executive
shall not:

  (i)   be engaged, directly or indirectly, either for his own account or as
agent, consultant, employee, partner, officer, director, proprietor, investor
(except as an investor owning less than 5% of the stock of a publicly owned
company) or otherwise of any person, firm, corporation or enterprise engaged in
(1) the banking (including bank holding company) or financial services industry,
or (2) any other activity in which Corporation or Bank or any of their
subsidiaries are engaged during the Employment Period, in any county in which,
at any time during the Employment Period, or at the date of termination of
Executive’s employment, a branch, office or other facility of Corporation or
Bank or any of their subsidiaries is located, or in any county contiguous to
such a county, including contiguous counties located outside of the Commonwealth
of Pennsylvania (the “Non-Competition Area”); or

13



--------------------------------------------------------------------------------



 



  (ii)   provide financial or other assistance to any person, firm, corporation,
or enterprise engage in (1) the banking (including bank holding company) or
financial services industry, or (2) any other activity in which Corporation or
Bank or any of their subsidiaries are engaged during the Employment Period, in
the Non-Competition Area; or     (iii)   solicit current and former customers of
Corporation, Bank or any Corporation subsidiary in the Non-Competition Area; or
    (iv)   solicit current or former employees of Corporation, Bank or any
Corporation subsidiary.

      Notwithstanding the foregoing, Executive shall not be prohibited from
making personal investments, loans, or real estate transactions comparable to
such transactions which would have been permitted during Executive’s employment
with the Corporation or Bank.     (b)   It is expressly understood and agreed
that, although Executive and Corporation and Bank consider the restrictions
contained in Section 9(a) hereof reasonable for the purpose of preserving for
Corporation and Bank and their subsidiaries their good will and other
proprietary rights, if a final judicial determination is made by a court having
jurisdiction that the time or territory or any other restriction contained in
Section 9(a) hereof is an unreasonable or otherwise unenforceable restriction
against Executive, the provisions of Section 9(a) hereof shall not be rendered
void but shall be deemed amended to apply as to such maximum time and territory
and to such other extent as such court may judicially determine or indicate to
be reasonable.     (c)   The provisions of this Section 9 shall be applicable
commencing on the date of this Agreement and ending on the second anniversary
date of the effective date of termination of employment.     (d)   The provision
of Section 10 will apply during the period of enforcement of the Covenant not to
Compete as defined in Section 9(c).     (e)   In the event that Bank breaches
this Agreement, this Section 9 of the Agreement and specifically the time
periods set forth in Section 9(c) shall be voided.     (f)   Executive agrees
that any breach of the restrictions set forth in this Section will result in
irreparable injury to Corporation and Bank for which they will have no adequate
remedy at law and the Corporation and Bank shall be entitled to injunctive
relief in order to enforce the provisions hereof and/or seek specific
performance and damages. Executive agrees to

14



--------------------------------------------------------------------------------



 



      personal jurisdiction in the Common Pleas Court of Montgomery County,
Pennsylvania or the U.S. District Court for the Eastern District of
Pennsylvania. In the event that Corporation or Bank obtains injunctive relief,
Executive will promptly reimburse the Corporation and Bank for reasonable
attorney fees and any other costs associated with the litigation.

10.   Unauthorized Disclosure. During the term of his employment hereunder, or
at any later time, Executive shall not, without the written consent of the
Boards of Directors of Corporation and Bank or a person authorized thereby,
knowingly disclose to any person, other than an employee of Corporation or Bank
or a person to whom disclosure is reasonably necessary or appropriate in
connection with the performance by Executive of his duties as an executive of
Corporation and Bank, any material confidential information obtained by him
while in the employ of Corporation and Bank with respect to any of Corporation
and Bank’s services, products, improvements, formulas, designs or styles,
processes, customers, methods of business or any business practices the
disclosure of which could be or will be damaging in Corporation or Bank;
provided, however, that confidential information shall not include any
information known generally to the public (other than as a result of
unauthorized disclosure by Executive or any person with the assistance, consent
or direction of Executive) or any information of a type not otherwise considered
confidential by persons engaged in the same business of a business similar to
that conducted by Corporation and Bank or any information that must be disclosed
as required by law.   11.   Liability Insurance. Corporation and Bank shall use
their best efforts to obtain insurance coverage for Executive under an insurance
policy covering officers and directors of Corporation and Bank against lawsuits,
arbitrations or other legal or regulatory proceedings; however, nothing herein
shall be construed to require Corporation and/or Bank to obtain such insurance,
if the Board of Directors of the Corporation and/or Bank determine that such
coverage cannot be obtained at a reasonable price.   12.   Notices. Except as
otherwise provided in this Agreement, any notice required or permitted to be
given under this Agreement shall be deemed properly given if in writing and if
mailed by registered or certified mail, postage prepaid with return receipt
requested, to Executive’s residence, in the case of notices to Executive, and to
the principal executive offices of Corporation and Bank, in the case of notices
to Corporation and Bank.   13.   Waiver. No provision of this Agreement many be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by Executive and an executive officer
specifically designated by the Boards of Directors of Corporation and Bank. No
waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

15



--------------------------------------------------------------------------------



 



14.   Assignment. This Agreement shall not be assignable by any party, except by
Corporation and Bank to any successor in interest to their respective
businesses.   15.   Entire Agreement. This Agreement contains the entire
agreement of the parties relating to the subject matter of this Agreement.   16.
  Successors; Binding Agreement.

  (a)   Corporation and Bank will require any successor (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the businesses and/or assets of Corporation and Bank to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that Corporation and Bank would be required to perform it if no
such succession had taken place. Failure by Corporation and Bank to obtain such
assumption and agreement prior to the effectiveness of any such succession shall
constitute a breach of this Agreement and the provisions of Section 3 of this
Agreement shall apply. As used in this Agreement, “Corporation” and “Bank” shall
mean Corporation and Bank, as defined previously and any successor to their
respective businesses and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law or otherwise.     (b)   This
Agreement shall inure to the benefit of and be enforceable by Executive’s
personal or legal representatives, executors, administrators, heirs,
distributees, devisees and legatees. If Executive should die after a Notice of
Termination is delivered by Executive, or following termination of Executive’s
employment without Cause, and any amounts would be payable to Executive under
this Agreement if Executive had continued to live, all such amounts shall be
paid in accordance with the terms of this Agreement to Executive’s devisee,
legatee, or other designee, or, if there is no such designee, to Executive’s
estate.

17.   Arbitration. Corporation, Bank and Executive recognize that in the event a
dispute should arise between them concerning the interpretation or
implementation of this Agreement, lengthy and expensive litigation will not
afford a practical resolution of the issues within a reasonable period of time.
Consequently, each party agrees that all disputes, disagreements and questions
of interpretation concerning this Agreement are to be submitted for resolution,
in Philadelphia, Pennsylvania, to the American Arbitration Association (the
“Association”) in accordance with the Association’s National Rules for the
Resolution of Employment Disputes or other applicable roles then in effect
(“Rules”). Corporation, Bank or Executive may initiate an arbitration proceeding
at any time by giving notice to the other in accordance with the Rules.

16



--------------------------------------------------------------------------------



 



    Corporation and Bank and Executive may, as a matter or right, mutually agree
on the appointment of a particular arbitrator from the Association’s pool. The
arbitrator shall not be bound by the rules of evidence and procedure of the
courts of the Commonwealth of Pennsylvania but shall be bound by the substantive
law applicable to this Agreement. The decision of the arbitrator, absent fraud,
duress, incompetence or gross and obvious error of fact, shall be final and
binding upon the parties and shall be enforceable in courts of proper
jurisdiction. Following written notice of a request for arbitration,
Corporation, Bank and Executive shall be entitled to an injunction restraining
all further proceedings in any pending or subsequently filed litigation
concerning this Agreement, except as otherwise provided herein. In the event
that Executive terminates pursuant to Section 6 herein, and any dispute arising
under or in conjunction with Executive’s termination is resolved in Executive’s
favor, whether by judgment, arbitration or settlement, Executive shall be
entitled to the reimbursement by Corporation or Bank of all reasonable legal
fees paid or incurred by Executive in resolving such dispute.   18.   Validity.
The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.   19.   Applicable Law. This
Agreement shall be governed by and construed in accordance with the domestic,
internal laws of the Commonwealth of Pennsylvania, without regard to its
conflicts of laws principles.   20.   Headings. The section headings of this
Agreement are for convenience only and shall not control or affect the meaning
or construction or limit the scope or intent of any of the provisions of this
Agreement.

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

              ATTEST: ROYAL BANCSHARES OF PENNSYLVANIA, INC.    
 
           
/s/ George McDonough
 
George McDonough, Secretary
  By   /s/ Robert R. Tabas
 
Robert R. Tabas, Chairman    
 
                ROYAL BANK AMERICA    
 
           
/s/ George McDonough
 
George McDonough, Secretary
  By   /s/ Joseph P. Campbell
 
Joseph P. Campbell, President and CEO    
 
           
WITNESS:
           
 
            /s/ Patricia Bilotta   /s/ John M. Decker               Patricia
Bilotta   John M. Decker         Executive Vice President, “Executive”
Mezzanine/Equity Lending

18